REILLY, P.J.
¶ 44. (dissenting). I respectfully dissent on two grounds. First, and foremost, public policy precludes liability as Elizabeth Henry was not the proximate cause of Jason Oddsen's death; and, second, under the terms of State Farm's policy, Oddsen's death was not caused by an "occurrence."
BACKGROUND
¶ 45. On February 2, 2010, Oddsen, an undisputed drug addict, consumed methadone during the day, and then shortly after arriving at Christopher Cavanaugh's apartment, he voluntarily ingested oxy-codone, heroin, and alprazolam.1 Oddsen drifted in and out of consciousness during the evening, although his friends were unconcerned as Oddsen's "being incoherent and nodding in and out was an everyday thing." Elizabeth later stated that she regularly saw Oddsen consume pills and observed that if Oddsen was not high on drugs, he was exhibiting signs of withdrawal. Oddsen knew the risks of his drug abuse as he and Cavanaugh had discussed his addiction when they saw *347reports of others dying of drug overdoses on the news. Each time Oddsen said, "I can handle it, I'm under control." Despite Oddsen's assertion, he "was always literally like always under the influence," and Cavanaugh had "told our friends that one day we're going to find [Oddsen] dead." Approximately one year before Oddsen's death, Cavanaugh told Oddsen's mother that Oddsen needed help.
¶ 46. Oddsen's mother, Carolyn Oddsen, an emergency room nurse and emergency medical technician instructor, knew that Oddsen was a drug addict. Oddsen's father was a corrections officer.2 Oddsen's parents sent him to a drug treatment center during high school. Oddsen's parents witnessed him "falling asleep into his dinner plate" at the dinner table. Oddsen's parents witnessed him lose his job due to his drug use when he fell asleep in a hallway and failed to deliver a pizza. Oddsen's parents received a call from him one night saying that he was stranded because his keys would not work in his car, but when Oddsen's mother came to pick him up, she discovered that Oddsen was trying to drive someone else's vehicle.
¶ 47. When Oddsen and Elizabeth left Cavanaugh's home, Oddsen was the driver. When Oddsen later experienced trouble breathing, Elizabeth tried to convince him to go to the hospital, but Oddsen refused. I respectfully submit that Oddsen was the proximate cause of his own death.
PUBLIC POLICY
¶ 48. Whether public policy acts as a bar to a claim in any given case is a question of law that this court decides de novo. Fandrey v. American Family *348Mut. Ins. Co., 2004 WI 62, ¶ 6, 272 Wis. 2d 46, 680 N.W.2d 345. When "public policy" is used in the context of precluding tort liability, the term is being used as a synonym for "proximate cause." Id., ¶ 10. " 'Proximate cause' involves public policy considerations and is a question of law solely for judicial determination." Id., ¶ 12 (citation omitted).
¶ 49. The undisputed fact is that Oddsen voluntarily ingested powerful, addictive, illegal, and known lethal drugs, and he alone is legally responsible for his actions. Oddsen (via his Estate) and his family now seek to profit from Oddsen's voluntary choices. Oddsen took the lethal dose of drugs, and he alone declined Elizabeth's offer to take him to the hospital. While Wisconsin has adopted the minority view from Palsgraf3 that everyone owes a duty to the world at large, that duty is restricted by what is "reasonable under the circumstances." Hocking v. City of Dodgeville, 2009 WI 70, ¶ 12, 318 Wis. 2d 681, 768 N.W.2d 552. It is undisputed that Oddsen was a drug addict traveling a path to a foreseeable death. If Elizabeth is "a" cause of Oddsen's death, then so are Oddsen's family, friends, and all who knew that Oddsen was a drug addict. While we all may share in the moral failure to save Oddsen's life, it is only Oddsen who bears the legal cause for his death.
¶ 50. When a court precludes liability based on public policy factors, it is making a finding that despite the existence of cause-in-fact — in this case Elizabeth's failure to get help — the cause of the plaintiffs injuries is not legally sufficient to allow recovery. Fandrey, 272 Wis. 2d 46, ¶ 13. "Public policy" is inexorably tied to legal cause in Wisconsin. Id., ¶ 15. We utilize public *349policy in order to assure that "in cases so extreme that it would shock the conscience of society to impose liability, the courts may step in and hold as a matter of law that there is no liability." Id., ¶ 15 (citation omitted).
¶ 51. The application of public policy factors to a specific set of facts to deny recovery is a question of law that courts decide de novo. Id., ¶ 29.1 will assume for purposes of public policy analysis that Elizabeth was "a" cause of Oddsen's death and I will also assume Oddsen's death was caused by an "occurrence" as that term is used in the State Farm policy. The six public policy factors are:
(1) the injury is too remote from the negligence; or (2) the injury is too wholly out of proportion to the culpability of the negligent tortfeasor; or (3) in retrospect it appears too highly extraordinary that the negligence should have brought about the harm; or (4) because allowance of recovery would place too unreasonable a burden on the negligent tortfeasor; or (5) because allowance of recovery would be too likely to open the way for fraudulent claims; or (6) allowance for recovery would enter a field that has no sensible or just stopping point.
Alwin v. State Farm Fire & Cas. Co., 2000 WI App 92, ¶ 12, 234 Wis. 2d 441, 610 N.W.2d 218 (citation omitted). "Liability may be denied solely on the basis of one of the factors." Fandrey, 272 Wis. 2d 46, ¶ 29.
¶ 52. In my opinion, all of the factors apply. Given that I am in the dissent, I shall not fully analyze the factors but simply offer the following: Elizabeth and her insurer did not cause Oddsen's ingestion of known lethal drugs and Oddsen refused Elizabeth's offer to take him to the hospital. Had Elizabeth run away from her addict friend earlier in the evening, she *350would not have been liable — but because she stayed with her sick friend and adhered to his wishes, she finds herself liable.
¶ 53. It is not reasonable under the facts presented to hold Elizabeth legally responsible for Oddsen's voluntary choices. Oddsen's family, friends, and society were all aware of and, under the Hocking view, at fault for not stopping Oddsen's death spiral. It is not reasonable under the circumstances that Oddsen's Estate and his mother should profit from Oddsen's voluntary bad choices. Legal liability lies solely and only upon Oddsen; moral responsibility lies in a different court of justice. I would dismiss the Estate's complaint.
INSURANCE CONTRACT INTERPRETATION
¶ 54. Oddsen's death was no accident — it was an occurrence nearly certain to happen given the voluntary choices Oddsen made to ingest lethal drugs. The insurance policy at issue in this case provides coverage for any claim or suit "against an insured for damages because of bodily injury or property damage . . . caused by an occurrence." An occurrence is defined as an "accident," including repeated or continuous exposure to the same general conditions, resulting in bodily injury or property damage. In other words, this is a standard liability policy providing coverage for accidental injuries or damages, a concept that has been explored repeatedly and at length by our courts over the years.
¶ 55. In Stuart v. Weisflog's Showroom Gallery, Inc., 2008 WI 86, 311 Wis. 2d 492, 753 N.W.2d 448, our supreme court defined "accident" as "an event which takes place without one's foresight or expectation." Id., *351¶ 40 (citation omitted). Under this definition, " '[a] result, though unexpected, is not an accident'; rather, it is the causal event that must be accidental for the event to be an accidental occurrence." Id. The analysis of whether an accident has occurred focuses on whether the conduct that caused the injury was accidental. Id. The conduct that caused Oddsen's injury was no accident — it was Oddsen's voluntary ingestion of lethal drugs.
¶ 56. The court expanded upon this explanation more recently in Schinner v. Gundrum, 2013 WI 71, 349 Wis. 2d 529, 833 N.W.2d 685. In Schinner, Gundrum hosted an underage drinking party and invited a guest that he knew became belligerent when drunk. Id., ¶ 2. The belligerent guest was permitted to drink anyway, and he assaulted and seriously injured Schinner. Id. Schinner sued Gundrum and Gundrum's insurance company for his injuries. Id. The insurance contract in that case defined " accident" similarly to the State Farm policy in this case. See id., ¶ 13. The Schinner court found that coverage was precluded as Schinner's bodily injury was not caused by an "occurrence" within the meaning of Gundrum's insurance policy. Id., ¶ 8. Gundrum "did not host the underage drinking party by mistake, against his will, or by chance," and he engaged in a series of volitional acts that led up to the assault on Schinner. Id., ¶¶ 68-69. "All the conditions for a tragic injury had been put in place, and they were put in place intentionally." Id., ¶ 70.
¶ 57. I am persuaded by these cases that Oddsen and his mother have not alleged an "occurrence" that triggers coverage under State Farm's policy. The only "event" that arguably could be said to have occurred "without one's foresight or expectation" was Oddsen's *352death. See Stuart, 311 Wis. 2d 492, ¶ 40. Every action taken by Elizabeth — from Elizabeth's knowledge of Oddsen ingesting large quantities and varied types of drugs to Elizabeth's keeping Oddsen at her home rather than taking him to a hospital and her subsequent failure to request medical help — were a series of volitional acts on the part of both Oddsen and Elizabeth that led to Oddsen's death. See Schinner, 349 Wis. 2d 529, ¶¶ 68-69. Even though Oddsen's death might have been accidental, the causal events were not, and, therefore, there was no accidental occurrence under State Farm's policy. See Stuart, 311 Wis. 2d 492, ¶ 40.
¶ 58. Appellants argue that Elizabeth's actions are the "accident" in this case because she did not intend for Oddsen's condition to worsen. As Schinner explains, however, "our insurance case law does not require that an insured intend to harm, or know with substantial certainty that harm will occur, in order to determine that the harm was not an accident." Schinner, 349 Wis. 2d 529, ¶ 74. I accept as undisputed that Elizabeth and Oddsen made a series of bad choices that ended when Oddsen died on Elizabeth's doorstep. Their bad choices were not an "accident"— they were a series of volitional acts that were commenced and jointly continued by Oddsen and Elizabeth and therefore not an "occurrence" under State Farm's policy.
¶ 59. For the forgoing reasons, I would affirm the circuit court's dismissal of State Farm.

 The Waukesha county medical examiner determined that Oddsen died from acute mixed drug intoxication after finding heroin, methadone, oxycodone, and alprazolam in his blood.


 For reasons unstated, Oddsen's father is not listed as a party on the plaintiffs' amended complaint.


 Palsgraf v. Long Island R. R. Co., 162 N.E. 99 (N.Y. 1928).